 


109 HR 2487 IH: Preserving Medicare for All Act of 2005
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2487 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Cardin introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act, as amended by the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, to provide additional beneficiary protections. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Preserving Medicare for All Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Authority to negotiate prices. 
Sec. 3. Guaranteed prescription drug benefits. 
Sec. 4. Full reimbursement for qualified retiree prescription drug plans. 
Sec. 5. Repeal of Comparative Cost Adjustment (CCA) program. 
Sec. 6. Repeal of MA Regional Plan Stabilization Fund. 
Sec. 7. Repeal of cost containment provisions. 
2.Authority to negotiate pricesSubsection (i) of section 1860D–11, as added by section 101 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is repealed. 
3.Guaranteed prescription drug benefits 
(a)In generalSection 1860D–3 of the Social Security Act, as added by section 101 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended to read as follows: 
 
1860D–3.Access to a choice of qualified prescription drug coverage 
(a)Assuring access to a choice of coverage 
(1)Choice of at least three plans in each areaThe Secretary shall ensure that each part D eligible individual has available, consistent with paragraph (2), a choice of enrollment in— 
(A)a nationwide prescription drug plan offered by the Secretary in accordance with subsection (b); and 
(B)at least 2 qualifying plans (as defined in paragraph (3)) in the area in which the individual resides, at least one of which is a prescription drug plan. 
(2)Requirement for different plan sponsorsThe requirement in paragraph (1)(B) is not satisfied with respect to an area if only one entity offers all the qualifying plans in the area. 
(3)Qualifying plan definedFor purposes of this section, the term qualifying plan means— 
(A)a prescription drug plan; 
(B)an MA–PD plan described in section 1851(a)(2)(A)(i) that provides— 
(i)basic prescription drug coverage; or 
(ii)qualified prescription drug coverage that provides supplemental prescription drug coverage so long as there is no MA monthly supplemental beneficiary premium applied under the plan, due to the application of a credit against such premium of a rebate under section 1854(b)(1)(C); or 
(C)a nationwide prescription drug plan offered by the Secretary in accordance with subsection (b). 
(b)HHS as PDP sponsor for a nationwide prescription drug plan 
(1)In generalThe Secretary, through the Administrator of the Centers for Medicare & Medicaid Services, shall take such steps as may be necessary to qualify and serve as a PDP sponsor and to offer a prescription drug plan that offers basic prescription drug coverage throughout the United States. Such a plan shall be in addition to, and not in lieu of, other prescription drug plans offered under this part. 
(2)Premium; solvency; authoritiesIn carrying out paragraph (1), the Secretary— 
(A)shall establish a premium in the amount of $35 for months in 2006 and, for months in subsequent years, in the amount specified in this paragraph for months in the previous year increased by the annual percentage increase described in section 1860D–2(b)(6) (relating to growth in medicare prescription drug costs per beneficiary) for the year involved; 
(B)is deemed to have met any applicable solvency and capital adequacy standards; and 
(C)shall exercise such authorities (including the use of regional or other pharmaceutical benefit managers) as the Secretary determines necessary to offer the prescription drug plan in the same or a comparable manner as is the case for prescription drug plans offered by private PDP sponsors. 
(c)Flexibility in risk assumedIn order to ensure access pursuant to subsection (a) in an area the Secretary may approve limited risk plans under section 1860D–11(f) for the area.. 
(b)Conforming amendmentSection 1860D–11 of the Social Security Act, as added by section 101 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended by striking subsection (g). 
4.Full reimbursement for qualified retiree prescription drug plans 
(a)Elimination of true Out-of-Pocket limitationSection 1860D–2(b)(4)(C)(ii) of the Social Security Act, as added by section 101(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended— 
(1)by inserting under a qualified retiree prescription drug plan (as defined in section 1860D–22(a)(2)), after under section 1860D–14,; and 
(2)by inserting , under such a qualified retiree prescription drug plan, after (other than under such section. 
(b)Equalization of subsidiesNotwithstanding any other provision of law, the Secretary of Health and Human Services shall provide for such increase in the special subsidy payment amounts under section 1860D–22(a)(3) of the Social Security Act, as added by section 101(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), as may be appropriate to provide for payments in the aggregate equivalent to the payments that would have been made under section 1860D–15 of such Act if the individuals were not enrolled in a qualified retiree prescription drug plan. In making such computation, the Secretary shall not take into account the application of the amendments made by section 1202 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. 
5.Repeal of comparative cost adjustment (cca) programSubtitle E of title II of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), and the amendments made by such subtitle, are repealed. 
6.Repeal of MA Regional Plan Stabilization Fund 
(a)In generalSection 1858 of the Social Security Act, as added by section 221(c) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended— 
(1)by striking subsection (e); 
(2)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively; and 
(3)in subsection (e), as so redesignated, by striking subject to subsection (e),. 
(b)Conforming amendmentSection 1851(i)(2) of the Social Security Act (42 U.S.C. 1395w–21(i)(2)), as amended by section 221(d)(5) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended by striking 1858(h) and inserting 1858(g). 
7.Repeal of cost containment provisionsSubtitle A of title VIII of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is repealed and any provisions of law amended by such subtitle are restored as if such subtitle had not been enacted. 
 
